[Cite as Stewart v. State, 2012-Ohio-339.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

KEVIN MICHAEL STEWART

        Petitioner

-vs-

STATE OF OHIO

        Respondent

JUDGES:
Hon. William B. Hoffman, P.J.
Hon. John W. Wise, J.
Hon. Julie A. Edwards, J.

Case No. 11CAD100088


OPINION


CHARACTER OF PROCEEDING:                       Writ of Habeas Corpus


JUDGMENT:                                      Dismissed


DATE OF JUDGMENT ENTRY:                         January 30, 2012


APPEARANCES:


For Petitioner                                 For Respondent


KEVIN M. STEWART                               CAROL HAMILTON O'BRIEN
Delaware County Jail                           KYLE ROHRER
844 US RT 42 N                                 140 N. Sandusky Street
Delaware, Ohio 43015                           Delaware, Ohio 43015
Hoffman, P.J.

      (¶1)   Petitioner, Kevin Michael Stewart, has filed a petition for Writ of Habeas

Corpus alleging unlawful detention based upon his contention he received an unlawful

sentence.

      (¶2)   A review of the complaint reveals Petitioner has failed to attach the

necessary commitment papers in compliance with R.C. 2725.04(D).

      (¶3)   The Supreme Court has held failure to comply with this requirement is a

fatal defect which cannot be cured, “[C]ommitment papers are necessary for a complete

understanding of the petition. Without them, the petition is fatally defective. When a

petition is presented to a court that does not comply with R.C. 2725.04(D), there is no

showing of how the commitment was procured and there is nothing before the court on

which to make a determined judgment except, of course, the bare allegations of

petitioner's application.” Bloss v. Rogers, 65 Ohio St.3d 145, 602 N.E.2d 602. See also,

Boyd v. Money, 82 Ohio St.3d 388, wherein the Supreme Court held, “Habeas corpus

petitioner's failure to attach pertinent commitment papers to his petition rendered

petition fatally defective, and petitioner's subsequent attachment of commitment papers

to his post-judgment motion did not cure the defect.” R.C. § 2725.04(D).

      (¶4)   We find the failure to include all pertinent commitment papers has made a

complete understanding of the Petition impossible.

      (¶5)   Further, R.C. 2725.04 requires that petitions for habeas corpus be verified.

The instant petition does not contain an affidavit of verity. The Supreme Court of Ohio

has consistently upheld the dismissal of habeas corpus petitions which are not verified.

Hughley v. Saunders (2009), 123 Ohio St.3d 90, 2009-Ohio-4089, 914 N.E.2d 370.
      (¶6)     Finally, Petitioner has further failed to comply with R.C. 2969.25 by failing

to file an affidavit detailing his prior civil filings. The Supreme Court has held, “The

requirements of R.C. 2969.25 are mandatory, and failure to comply with them subjects

an inmate's action to dismissal.” State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003-

Ohio-2262, 788 N.E.2d 634, ¶ 5.

      (¶7)     For these reasons, Petitioner’s petition for writ of habeas corpus is

dismissed.

By: Hoffman, P.J.

Wise, J. and

Edwards, J. concur

                                              s/ William B. Hoffman_________________
                                              HON. WILLIAM B. HOFFMAN


                                              s/ John W. Wise _____________________
                                              HON. JOHN W. WISE


                                              s/ Julie A. Edwards___________________
                                              HON. JULIE A. EDWARDS
           IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


KEVIN MICHAEL STEWART                       :
                                            :
       Petitioner                           :
                                            :
-vs-                                        :         JUDGMENT ENTRY
                                            :
STATE OF OHIO                               :
                                            :
       Respondent                           :         Case No. 11CAD100088


       For the reasons stated in our accompanying Opinion, Petitioner’s petition for writ

of habeas corpus is dismissed.




                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ John W. Wise______________________
                                            HON. JOHN W. WISE


                                            s/ Julie A. Edwards___________________
                                            HON. JULIE A. EDWARDS